Citation Nr: 9912399	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-44 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral eye 
disability (other than a corneal scar of the left eye and 
scars under both lower eyelids).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1944 to March 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In November 1998, the Board remanded the case to the RO for 
consideration of evidence submitted to the Board without 
waiver of initial consideration of it by the RO.  Thereafter, 
the RO continued to deny the veteran's claim.  The case was 
returned to the Board in February 1999 for further action.  


FINDING OF FACT

The claim for service connection for bilateral eye disability 
(other than a corneal scar of the left eye and scars under 
both lower eyelids) is not plausible.  


CONCLUSION OF LAW

The claim for service connection for bilateral eye disability 
(other than a corneal scar of the left eye and scars under 
both lower eyelids) is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  Service connection may be granted for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a) (1998).

Refractive error of the eye is not a disease or injury for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stated repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a 
claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  To satisfy the burden of establishing 
a well-grounded claim, there must be:  a medical diagnosis of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim.  See Epps, supra; 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

Factual Background

Service medical records are negative for eye disability other 
than that currently service-connected, a corneal scar of the 
left eye and scars under both lower eyelids.  
The service entrance examination report shows that at his 
induction in January 1944, the veteran's distant vision was 
20/20 in the right eye and 20/30 in the left eye.  At his 
separation examination in March 1946, the veteran's visual 
acuity was 20/30, bilaterally.  There was no complaint or 
finding of eye disease.  

On examination by VA in February 1948, the veteran's vision 
was 20/30, bilaterally.  There were no eye abnormalities 
noted other than scars of wounds on both lower eyelids.  

During a visit to a VA optometry clinic in June 1995, the 
veteran complained of still having some foreign body 
sensation in both eyes.  Cornea scarring was noted on 
examination.  

In testimony at the hearing at the RO in July 1995, the 
veteran testified that in service an explosion occurred 
directly in front of his foxhole and that shrapnel entered 
his face underneath both eyes and in his nose and chin.  He 
testified that shrapnel extruded from these areas 
spontaneously over the years.  

On ocular examination for VA in October 1996, the examiner 
noted that cornea eye scarring was not visually significant.  
However, the examiner commented that it was possible that 
there may have been a deeper injury to the tissues which was 
not visualized on clinical examination.  

On VA examination in June 1997, the examiner reported that 
the veteran was status post shrapnel injury and had markedly 
constricted visual field in the left eye.  The right eye was 
within normal limits.  It was recommended that the veteran 
have X-rays to check for shrapnel, inasmuch as the 
constricted field might be secondary to a retrobulbar optic 
nerve injury.  It was further noted that the veteran had 
evidence of mild rosacea which might be contributing to 
redness and discomfort of the eyes.  

Examination of the veteran by a VA ophthalmology clinic 
included an orbital X-ray series being normal with no 
radiopaque foreign object seen in February 1998.  A 
computerized tomography scan of the head in March 1998 
revealed normal orbits.  The impression based on examination 
in early 1998 was no clinically apparent etiology for 
bilateral eye discomfort.  

In May and June 1998, an assistant professor of ophthalmology 
at Ohio State University Medical Center reported that visual 
acuity with glasses was 20/30 in the right eye, and 20/40 in 
the left eye.  Overall the impression was that the veteran, 
who had a history of shrapnel injuries to the eyelids and 
orbits, has mild age-related macular degeneration and nuclear 
sclerotic cataracts which account for his level of vision, 
bilaterally.  There was no evidence of retinopathy or optic 
neuropathy.  A small corneal stromal scar was termed visually 
insignificant and not accounting for the veteran's 
significantly constricted visual field on the left.  The 
visual field testing was consistent with a functional visual 
loss.  The examiner concluded that certainly there were no 
ocular findings consistent with the visual field.  

On an outpatient visit to a VA eye clinic in September 1998, 
there were impressions of faint corneal scar on the left eye 
and macular drusen of both eyes.  The examiner was unsure why 
the veteran's vision in the left eye could not be improved 
beyond 20/70, but noted that it was questionably due to the 
macular drusen.  

Analysis

Based on a review of the veteran's recent letters to the RO 
and the RO's responses, the Board emphasizes that service 
connection is currently established for corneal scar of the 
left eye, and for scars, gunshot wounds of the nose, chin and 
under both lower eyelids, each assigned a noncompensable 
disability evaluation.  The RO has attempted to clarify this 
fact for the veteran in written communication.  However, it 
is unclear that the veteran is aware that service connection 
has been established and is currently in effect for these 
disorders.  They are service-connected disabilities; they 
were incurred in service.  Therefore, the veteran's current 
claim for service connection is set forth as above, 
entitlement to service connection for eye disability other 
than that for which service connection has already been 
established, a corneal scar of the left eye and scars under 
both lower eyelids.  

If the veteran is contending that he has refractive error as 
a result of his duties in service, this aspect of his appeal 
must fail.  As was noted earlier, refractive error of the 
eye, as such, is not considered a disability under regulatory 
criteria governing the payment of VA compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9. 

There is no medical evidence suggesting the presence of any 
eye disorder, other than refractive error or the service-
connected scars, in service or until many years thereafter.  
The veteran has been evaluated for residual shell fragments 
and optic nerve injury, but neither has been found.  

The medical evidence includes several theories which might 
explain the veteran's diminishment of visual acuity and 
discomfort, including cataracts, macular degeneration, and 
the skin disorder, rosacea.  There is no indication in the 
medical evidence that any of the veteran's current, acquired 
eye disorders (other than the already service-connected 
scars) are etiologically related to service or were caused or 
chronically worsened by service-connected disability.  To the 
contrary, the medical evidence suggests that the cataracts 
and macular degeneration are related to the aging process.  

The only evidence linking the claimed bilateral eye 
disability to service is the theory advanced by the veteran 
himself.  However, the veteran, as a lay person, is not 
competent to provide evidence requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veteran's claim 
is not well grounded.  

In reaching this decision, the Board has given due 
consideration to the veteran's combat service.  The Board 
does not dispute that the veteran sustained eye trauma during 
his combat service.  38 U.S.C.A. § 1154 (West 1991).  
However, as explained above, the claim is not well grounded 
since there is no medical evidence suggesting that the 
current eye disorders for which service connection is sought 
are etiologically related to service trauma or service-
connected disability. 


ORDER

Service connection for bilateral eye disability (other than a 
corneal scar of the left eye and scars under both lower 
eyelids) is denied.  



		
SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 


